PER CURIAM.
Appellants Carlton E. Wolters, and others, have filed their second motion with the Clerk of this Court to extend time for filing of the statement of facts in our cause number 13,248. The transcript was filed with the Clerk on April 7, 1980.
The district court signed the judgment on January 9, 1980. Appellants requested, on January 29, 1980, M. A. Baker, Official Court Reporter for the 155th District Court of Fayette County, to prepare the statement of facts. On April 7,1980, appellants filed a motion for an extension of an additional one hundred eighty days in which to file the statement of facts. The motion was supported by the court reporter’s affidavit that he was unable to complete the statement of facts within the time allowed by the rules because of the press of other *233work. The reporter swore that he hoped to commence work on the statement of facts on or about April 25, 1980. In response to the motion, this Court granted an extension of time of sixty days.
On Juné 10, 1980, appellants filed their second motion for extension of time to file the statement of facts in which they requested an additional one hundred twenty days. The motion was again supported by the court reporter’s affidavit advising this Court of his inability to prepare the statement of facts in time to file it by June 9. The affidavit does not show whether or not the reporter has even begun the preparation of the statement of facts.
This Court notices that after the first trial of this cause, the parties had much difficulty in obtaining a statement of facts from the same court reporter. Wright v. Wolters, 564 S.W.2d 190 (Tex.Civ.App.1978, no writ).
The motion for extension of time is granted. The statement of facts is to be filed with the Clerk of this Court on or before July 24, 1980.
Should the reporter fail or refuse to complete the statement of facts on or before July 24,1980, appellants are invited to file a motion for leave to file a petition for writ of mandamus to compel said reporter to complete the statement of facts. Failure to seek relief by way of mandamus will be considered in the disposition of further motions for extension of time within which to complete the statement of facts in this cause.